Citation Nr: 1433711	
Decision Date: 07/29/14    Archive Date: 08/04/14

DOCKET NO.  09-42 759	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Nashville, Tennessee


THE ISSUES

1.  Whether new and material evidence has been received to reopen the claim of service connection for an acquired psychiatric disability, to include schizophrenia.

2.  Whether the termination of the Veteran's non-service-connected pension benefits due to excess countable income was proper.


REPRESENTATION

Veteran represented by:	The American Legion


ATTORNEY FOR THE BOARD

Megan C. Kral, Associate Counsel




INTRODUCTION

The appellant is a Veteran who served on active duty from January 1974 to May 1974.  The claim to reopen is before the Board of Veterans' Appeals (Board) on appeal from a February 2009 rating decision of the Nashville, Tennessee Department of Veterans Affairs (VA) Regional Office (RO).  The matter of continued entitlement to non-service connected pension is before the Board on appeal from a March 2009 decisional letter of the Nashville RO which terminated the Veteran's non-service connected pension due to excess countable income.  The Board notes that this claim was originally filed as a claim for an increase in non-service connected pension benefits.  

The issue of whether there was clear and unmistakable error (CUE) in a January 1975 rating decision that denied service connection for a psychiatric disability has been raised by the April 2014 Informal Hearing Presentation.  This matter has not been adjudicated by the Agency of Original Jurisdiction (AOJ).  Therefore, the Board does not have jurisdiction over it, and it is referred to the AOJ for appropriate action.  38 C.F.R. § 19.9(b) (2013).  As is noted below, this issue is inextricably intertwined with the Veteran's claim to reopen the claim of service connection for an acquired psychiatric disability, and both issues must be addressed together on remand.  Harris v. Derwinski, 1 Vet. App. 180 (1991).

The appeal is REMANDED to the AOJ.  VA will notify the Veteran if further action is required.


REMAND

Regarding the Veteran's claim of continued entitlement to non-service-connected pension benefits, the Board notes that VA has already determined that the Veteran is eligible for a non-service-connected pension.  However, the Veteran's appeal arises from the determination that his income exceeds the maximum annual disability pension limit, which precludes the payment of non-service-connected pension benefits.  The evidence in the claims file relating to the Veteran's monthly income and expenses is dated most recently in March 2009, at which time the Veteran submitted an Improved Pension Eligibility Verification Report.  On this report, the Veteran marked that he was not married.  However, treatment records make reference to his wife.  A dependent spouse's income is considered in determining countable income.  See 38 C.F.R. § 3.23.  Thus, a remand is necessary to obtain updated information concerning the Veteran's (and his wife's) income and expense information, including monthly SSA payments, so that a determination can be made as to whether the income requirement for non-service-connected pension has been met at any time during the claim period.

Regarding the claim to reopen a claim of service connection for an acquired psychiatric disability, to include schizophrenia, the Board notes that the Veteran has raised a claim of CUE as to the January 1975 rating decision which denied service connection for an acquired psychiatric disability.  The Board finds the Veteran's claim to reopen and his claim with regard to CUE in the January 1975 rating decision are inextricably intertwined, since the CUE claim is attacking the finality of the prior final rating decision.  Therefore, the issue of whether the claim for an acquired psychiatric disability may be reopened must be held in abeyance and remanded to the AOJ to be addressed after initial adjudication of the CUE claim.  See Harris, supra.

Accordingly, the case is REMANDED for the following action:

1. The AOJ should adjudicate the issue of CUE in the January 1975 rating decision that denied service connection for an acquired psychiatric disability.

2. Following the above, the AOJ should take appropriate action to undertake any additional development (including securing updated treatment records and scheduling a VA psychological examination if warranted) and then readjudicate the Veteran's claim to reopen a claim of service connection for an acquired psychiatric disability, to include schizophrenia.

3. The AOJ must request that the Veteran submit an updated Financial Status Report (FSR) and/or Improved Pension Eligibility Verification Report, detailing his current household income and expenses, including any income received by his spouse.  The Veteran must be asked to specifically identify all income sources, to include SSA benefits, and all medical expenses.

4. The AOJ should then review the record and readjudicate the claims.  If any benefit sought remains denied, the AOJ should issue an appropriate supplemental statement of the case, and afford the Veteran and his representative the opportunity to respond.  The case should then be returned to the Board, if in order, for further review.

The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).  These claims must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. 
§§ 5109B, 7112 (West Supp. 2013).



_________________________________________________
ROBERT E. SULLIVAN
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2013).



